FILED
                            NOT FOR PUBLICATION                              JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50451

               Plaintiff - Appellee,             D.C. No. 3:09-cr-04083-BTM-1

  v.
                                                 MEMORANDUM *
RAMON ALBERTO RABAGO-FELIX,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Ramon Alberto Rabago-Felix appeals from his jury-trial conviction and 120-

month sentence for possession of cocaine with intent to distribute, in violation of

21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rabago-Felix contends that there is insufficient evidence to support his

conviction because the evidence does not reflect that he knowingly possessed

cocaine. After viewing the evidence in the light most favorable to the prosecution,

the record reflects that “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” United States v.

Diaz-Cardenas, 351 F.3d 404, 407 (9th Cir. 2003) (also noting that a jury can infer

knowledge when an individual is the driver and sole occupant of a vehicle, or in

possession of a large quantity of drugs).

      AFFIRMED.




                                            2                                    10-50451